Case 6:20-cv-00477-ADA Document 83-5 Filed 03/17/21 Page 1 of 2

Yio 4h oak ty aR omen qa ery
7 aoa AL a Wal en q ‘d WT

ut +

 

Claims

1. Process for transmission of data via a communication network to a
terminal where in the process the data are transmitted to the terminal via a
network node which can be connected with two or more terminals, and where
on the network side on the network node or the transmission of data a data
stream is received which consists of useful data and protocol data, wherein the
network node removes the majority of the protocol data from the data stream
received on the network side by the network node for transmission of data, and

switches the remaining data stream in the direction of the terminal.

2. Process according to claim 1, wherein the network node processes the

communication protocols of layers 1 to 4 for the terminals connected to it.

3. Process according to claim 1, wherein the network node on the network
side communicates via a multiple access protocol and that the network node on

the terminal side communicates via a point-to-point protocol.

A. Process according to claim 1, wherein the network node (FSW1), on the
network-side reception of the data stream, sends to the terminal a data stream
which consists of the useful data of the received data stream and protocol data,
the scope of which is reduced by more than half in comparison with the scope of

protocol data of the received data stream.

5. Network node with a first interface for connecting the network node with
two or more terminals and with a second interface for connecting the network
node with a communication network, wherein the network node has a control
unit which is designed so that it removes the majority of the protocol data from a
data stream received on the network side via the second interface, which data

stream consists of useful data and protocol data and is directed towards one of
Case 6:20-cv-00477-ADA Document 83-5 Filed 03/17/21 Page 2 of 2

TCE eh. ACCES

the terminals connected with the first interface, and switches the remaining data

stream in the direction of this terminal.

6. Network node according to claim 5, wherein the control device is also
designed so that it processes the communication protocols of layers 1 to 4 for
the terminals connected with the network node and switches the data stream
reduced by the protocol data allocated to this communication protocol, as a

remaining data stream, to the terminal concerned.

7. Network node according to claim 5, wherein the control device is also
designed so that it transmits the remaining data stream to this terminal by

means of a point-to-point protocol.
